



ADAMIS PHARMACEUTICALS CORPORATION


2009 EQUITY INCENTIVE PLAN






1.  GENERAL.


(a)  Successor to Prior Plan.  The Plan is intended as the successor to the
Company's 2005 Equity Incentive Plan (the "Prior Plan"). Following the Effective
Date, no additional stock awards shall be granted under the Prior Plan. Any
shares remaining available for issuance pursuant to the exercise of stock awards
under the Prior Plan shall become available for issuance pursuant to Stock
Awards granted hereunder. Any shares subject to outstanding stock awards granted
under the Prior Plan that expire or terminate for any reason prior to exercise
or settlement shall become available for issuance pursuant to Stock Awards
granted hereunder. On the Effective Date, all outstanding stock awards granted
under the Prior Plan shall be deemed to be stock awards granted pursuant to the
Plan, but shall remain subject to the terms of the Prior Plan with respect to
which they were originally granted. All Stock Awards granted subsequent to the
Effective Date shall be subject to the terms of the Plan.


(b)  Eligible Award Recipients.  The persons eligible to receive Awards are
Employees, Directors and Consultants.


(c)  Available Awards.  The Plan provides for the grant of the following Awards:
(i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii) Restricted
Stock Awards, (iv) Restricted Stock Unit Awards, (v) Stock Appreciation Rights,
(vi) Performance Stock Awards, (vii) Performance Cash Awards, and (viii) Other
Stock Awards.


(d)  General Purpose.  The Company, by means of the Plan, seeks to secure and
retain the services of the group of persons eligible to receive Awards as set
forth in Section 1(b), to provide incentives for such persons to exert maximum
efforts for the success of the Company and any Affiliate and to provide a means
by which such eligible recipients may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of Stock Awards.


2.  ADMINISTRATION.


(a)  Administration by Board.  The Board shall administer the Plan unless and
until the Board delegates administration of the Plan to a Committee or
Committees, as provided in Section 2(c).


(b)  Powers of Board.  The Board shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:


(i)  To determine from time to time (A) which of the persons eligible under the
Plan shall be granted Awards; (B) when and how each Award shall be granted; (C)
what type or combination of types of Award shall be granted; (D) the provisions
of each Award granted (which need not be identical), including the time or times
when a person shall be permitted to receive cash or Common Stock pursuant to a
Stock Award; and (E) the number of shares of Common Stock with respect to which
a Stock Award shall be granted to each such person.


(ii)  To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement or in the written
terms of a Performance Cash Award, in a manner and to the extent it shall deem
necessary or expedient to make the Plan or Award fully effective.


(iii) To settle all controversies regarding the Plan and Awards granted under
it.
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)  To accelerate the time at which a Stock Award may first be exercised or
the time during which an Award or any part thereof will vest in accordance with
the Plan, notwithstanding the provisions in the Award stating the time at which
it may first be exercised or the time during which it will vest.


(v)  To suspend or terminate the Plan at any time. Suspension or termination of
the Plan shall not impair rights and obligations under any Stock Award granted
while the Plan is in effect except with the written consent of the affected
Participant.


(vi)  To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, relating to Incentive Stock Options and certain
nonqualified deferred compensation under Section 409A of the Code and to bring
the Plan and/or Stock Awards granted under the Plan into compliance therewith,
subject to the limitations, if any, of applicable law. However, except as
provided in Section 9(a) relating to Capitalization Adjustments, stockholder
approval shall be required for any amendment of the Plan that either (A)
materially increases the number of shares of Common Stock available for issuance
under the Plan, (B) materially expands the class of individuals eligible to
receive Awards under the Plan, (C) materially increases the benefits accruing to
Participants under the Plan or materially reduces the price at which shares of
Common Stock may be issued or purchased under the Plan, (D) materially extends
the term of the Plan, or (E) expands the types of Awards available for issuance
under the Plan, but in each of (A) to (E) only to the extent required by
applicable law or listing requirements. Except as provided above, rights under
any Award granted before amendment of the Plan shall not be impaired by any
amendment of the Plan unless (1) the Company requests the consent of the
affected Participant, and (2) such Participant consents in writing.


(vii) To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of (A) Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to Covered Employees, (B) Section 422 of the
Code regarding Incentive Stock Options or (C) Rule 16b-3.


(viii) To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more Awards or stock awards granted under the Prior
Plan, including, but not limited to, amendments to provide terms more favorable
to the Participant than previously provided in the Award Agreement, subject to
any specified limits in the Plan that are not subject to Board discretion;
provided however, that the Participant's rights under any Award shall not be
impaired by any such amendment unless (A) the Company requests the consent of
the affected Participant, and (B) such Participant consents in writing.
Notwithstanding the foregoing, subject to the limitations of applicable law, if
any, the Board may amend the terms of any one or more Awards without the
affected Participant's consent if necessary to maintain the qualified status of
the Award as an Incentive Stock Option or to bring the Award into compliance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued or amended after the Effective
Date.


(ix)  Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.


(x)  To adopt such procedures and sub-plans as are necessary or appropriate to
permit or facilitate participation in the Plan by Employees, Directors or
Consultants who are foreign nationals or employed outside the United States.


(xi)  To effect, at any time and from time to time, with the consent of any
adversely affected Optionholder, (A) the reduction of the exercise price of any
outstanding Option under the Plan; (B) the cancellation of any outstanding
Option under the Plan and the grant in substitution therefor of (1) a new Option
under the Plan or another equity plan of the Company covering the same or a
different number of shares of Common Stock, (2) a Restricted Stock Award
(including a stock bonus), (3) a Stock Appreciation Right, (4) Restricted Stock
Unit, (5) an Other Stock Award, (6) cash and/or (7) other valuable consideration
(as determined by the Board, in its sole discretion); or (C) any other action
that is treated as a repricing under generally accepted accounting principles.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)  Delegation to Committee.


(i) General.  The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration of the Plan is delegated to
a Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in the Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may retain the authority to concurrently administer
the Plan with the Committee and may, at any time, revest in the Board some or
all of the powers previously delegated to the Committee, Committees,
subcommittee or subcommittees.


(ii) Section 162(m) and Rule 16b-3 Compliance.  In the sole discretion of the
Board, the Committee may consist solely of two (2) or more Outside Directors, in
accordance with Section 162(m) of the Code, or solely of two (2) or more
Non-Employee Directors, in accordance with Rule 16b-3. In addition, the Board or
the Committee, in its sole discretion, may (A) delegate to a Committee which
need not consist of Outside Directors the authority to grant Awards to eligible
persons who are either (1) not then Covered Employees and are not expected to be
Covered Employees at the time of recognition of income resulting from such Stock
Award, or (2) not persons with respect to whom the Company wishes to comply with
Section 162(m) of the Code, or (B) delegate to a Committee which need not
consist of Non-Employee Directors the authority to grant Stock Awards to
eligible persons who are not then subject to Section 16 of the Exchange Act.


(d)  Delegation to an Officer.  The Board may delegate to one or more Officers
the authority to do one or both of the following (i) designate Employees who are
not Officers to be recipients of Options (and, to the extent permitted by
applicable law, other Stock Awards) and the terms thereof, and (ii) determine
the number of shares of Common Stock to be subject to such Stock Awards granted
to such Employees; provided, however, that the Board resolutions regarding such
delegation shall specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself. Notwithstanding anything to the
contrary in this Section 2(d), the Board may not delegate to an Officer
authority to determine the Fair Market Value pursuant to Section 13(v)(ii)
below.  The Board may delegate to one of more officers the authority to renew
and resolve disputes with respect to Awards held by Participants who are not an
officer or director of the Company or any other person whose transactions in the
Company’s common stock are subject to Section 16 of the Exchange Act.


(e)  Effect of Board's Decision.  All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.


3.  SHARES SUBJECT TO THE PLAN.


(a)  Share Reserve.  Subject to the provisions of Section 9(a) relating to
Capitalization Adjustments, the aggregate number of shares of Common Stock that
may be issued pursuant to Stock Awards shall consist of the sum of the seven
million (7,000,000) of Common Stock (the "Share Reserve").  In addition, the
number of shares of Common Stock available for issuance under Stock Awards
pursuant to the Plan shall automatically increase on January 1st of each year
commencing in 2010 and ending on (and including) January 1, 2019, in an amount
equal to the lesser of (i) five percent (5%) of the total number of shares of
Common Stock outstanding on December 31st of the preceding calendar year, or
(ii) a lessor number of shares of Common Stock determined by the Board before
the start of a calendar year for which and increase applies. For clarity, the
limitation in this Section 3(a) is a limitation in the number of shares of the
Company's common stock that may be issued pursuant to the Plan. Accordingly,
this Section 3(a) does not limit the granting of Stock Awards except as provided
in Section 7(a). Shares may be issued in connection with a merger or acquisition
as permitted by NASD Rule 4350(i)(1)(A)(iii) or, if applicable, NYSE Listed
Company Manual Section 303A.08, or AMEX Company Guide Section 711 and such
issuance shall not reduce the number of shares.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)  Reversion of Shares to the Share Reserve.  If a Stock Award (i) expires or
otherwise terminates without having been exercised in full, (ii) are forfeited
back to the Company because of the failure to meet a contingency or condition
required to vest such shares in the Participant or (iii) is settled in cash
(i.e., the holder of the Stock Award receives cash rather than stock), the
shares not issued under such Stock Award shall remain available for issuance
under the Plan, and such expiration, termination, forfeiture or settlement shall
not reduce (or otherwise offset) the number of shares of the Company's common
stock that may be issued pursuant to the Plan. Also, any shares reacquired by
the Company pursuant to subsection 8(g) or as consideration for the exercise of
an Option shall again become available for issuance under the Plan.


(c)  Incentive Stock Option Limit.  No more than 70,000,000 shares of common
stock shall be issued pursuant to the exercise of Incentive Stock Options.


(d)  Section 162(m) Limitation on Annual Grants.  Subject to the provisions of
Section 9(a) relating to Capitalization Adjustments, at such time as the Company
may be subject to the applicable provisions of Section 162(m) of the Code, no
Employee shall be eligible to be granted during any calendar year Stock Awards
whose value is determined by reference to an increase over an exercise or strike
price of at least one hundred percent (100%) of the Fair Market Value on the
date the Stock Award is granted covering more than five million (5,000,000)
shares of Common Stock.


(e)  Source of Shares.  The stock issuable under the Plan shall be shares of
authorized but unissued or reacquired shares of Common Stock, including shares
repurchased by the Company on the open market.


4.  ELIGIBILITY.


(a)  Eligibility for Specific Stock Awards.  Incentive Stock Options may be
granted only to employees of the Company or a parent corporation or subsidiary
corporation thereof (as such terms are defined in Sections 424(e) and 424(f) of
the Code). Stock Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants.


(b)  Ten Percent Stockholders.  A Ten Percent Stockholder shall not be granted
an Incentive Stock Option unless the exercise price of such Option is at least
one hundred ten percent (110%) of the Fair Market Value on the date of grant and
the Option is not exercisable after the expiration of five (5) years from the
date of grant.


(c)  Consultants.  A Consultant shall be eligible for the grant of a Stock Award
only if, at the time of grant, a Form S-8 Registration Statement under the
Securities Act ("Form S-8") is available to register either the offer or the
sale of the Company's securities to such Consultant because of the nature of the
services that the Consultant is providing to the Company, because the Consultant
is a natural person, or because of any other rule governing the use of Form S-8.


5.  OPTION PROVISIONS.


Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of Option.
If an Option is not specifically designated as an Incentive Stock Option, then
the Option shall be a Nonstatutory Stock Option. The provisions of separate
Options need not be identical; provided, however, that each Option Agreement
shall conform to (through incorporation of provisions hereof by reference in the
Option Agreement or otherwise) the substance of each of the following
provisions:


(a)  Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option shall be exercisable after the expiration of ten (10)
years from the date of its grant or such shorter period specified in the Option
Agreement.


(b)  Exercise Price.  Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise price of each Option shall be not less than
one hundred percent (100%) of the Fair Market Value subject to the Option on the
date the Option is granted. Notwithstanding the foregoing, an Option may be
granted with an exercise price lower than one hundred percent (100%) of the Fair
Market Value subject to the Option if such Option is granted pursuant to an
assumption or substitution for another option in a manner consistent with the
provisions of Section 424(a) of the Code (whether or not such options are
Incentive Stock Options).
 
 
4

--------------------------------------------------------------------------------

 
 
(c)  Consideration.  The purchase price of Common Stock acquired pursuant to the
exercise of an Option shall be paid, to the extent permitted by applicable law
and as determined by the Board in its sole discretion, by any combination of the
methods of payment set forth below. The Board shall have the authority to grant
Options that do not permit all of the following methods of payment (or otherwise
restrict the ability to use certain methods) and to grant Options that require
the consent of the Company to utilize a particular method of payment. The
methods of payment permitted by this Section 5(c) are:


(i)  by cash, check, bank draft or money order payable to the Company;


(ii)  pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;


(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;


(iv)  by a "net exercise" arrangement pursuant to which the Company will reduce
the number of shares of Common Stock issuable upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company shall accept a cash or other
payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued; provided, further, that shares of Common Stock will no
longer be subject to an Option and will not be exercisable thereafter to the
extent that (A) shares issuable upon exercise are reduced to pay the exercise
price pursuant to the "net exercise", (B) shares are delivered to the
Participant as a result of such exercise, and/or (C) shares are withheld to
satisfy tax withholding obligations; or


(v)  in any other form of legal consideration that may be acceptable to the
Board in its sole discretion and permissible under applicable law.


(d)  Transferability of Options.  The Board may, in its sole discretion, impose
such limitations on the transferability of Options as the Board shall determine.
In the absence of such a determination by the Board to the contrary, the
following restrictions on the transferability of Options shall apply:


(i) Restrictions on Transfer.  An Option shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
the lifetime of the Optionholder only by the Optionholder; provided, however,
that the Board may, in its sole discretion, permit transfer of the Option in a
manner that is not prohibited by applicable tax and/or securities laws upon the
Optionholder's request.


(ii) Domestic Relations Orders.  Notwithstanding the foregoing, an Option may be
transferred pursuant to a domestic relations order, provided, however, that if
an Option is an Incentive Stock Option, such Option may be deemed to be a
Nonstatutory Stock Option as a result of such transfer.


(iii) Beneficiary Designation.  Notwithstanding the foregoing, the Optionholder
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company, designate a third party who, in the event
of the death of the Optionholder, shall thereafter be entitled to exercise the
Option. In the absence of such a designation, the executor or administrator of
the Optionholder's estate shall be entitled to exercise the Option.


(e)  Vesting of Options Generally.  The total number of shares of Common Stock
subject to an Option may vest and therefore become exercisable in periodic
installments that may or may not be equal. The Option may be subject to such
other terms and conditions on the time or times when it may or may not be
exercised (which may be based on the satisfaction of Performance Goals or other
criteria) as the Board may deem appropriate. The vesting provisions of
individual Options may vary. The provisions of this Section 5(e) are subject to
any Option provisions governing the minimum number of shares of Common Stock as
to which an Option may be exercised.
 
 
5

--------------------------------------------------------------------------------

 
 
(f)  Termination of Continuous Service.  Except as otherwise provided in the
applicable Option Agreement or any other written agreement between the
Optionholder and the Company, in the event that an Optionholder's Continuous
Service terminates (other than for Cause or upon the Optionholder's death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination of Continuous Service) but only within such period of time ending on
the earlier of (i) the date three (3) months following the termination of the
Optionholder's Continuous Service (or such longer or shorter period specified in
the Option Agreement), or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination of Continuous Service, the
Optionholder does not exercise his or her Option within the time specified
herein or in the Option Agreement (as applicable), the Option shall terminate.


(g)  Extension of Termination Date.  An Optionholder's Option Agreement may
provide that if the exercise of the Option following the termination of the
Optionholder's Continuous Service (other than for Cause or upon the
Optionholder's death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (i) the expiration of a period of three (3) months after the
termination of the Optionholder's Continuous Service during which the exercise
of the Option would not be in violation of such registration requirements, or
(ii) the expiration of the term of the Option as set forth in the Option
Agreement.


(h)  Disability of Optionholder.  In the event that an Optionholder's Continuous
Service terminates as a result of the Optionholder's Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service), but only within such period of time ending on the earlier of (i) the
date twelve (12) months following such termination of Continuous Service (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
after termination of Continuous Service, the Optionholder does not exercise his
or her Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.


(i)  Death of Optionholder.  In the event that (i) an Optionholder's Continuous
Service terminates as a result of the Optionholder's death, or (ii) the
Optionholder dies within the period (if any) specified in the Option Agreement
after the termination of the Optionholder's Continuous Service for a reason
other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder's estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or, if applicable, by a person designated as
the beneficiary of the option upon the Optionholder's death, but only within the
period ending on the earlier of (A) the date eighteen (18) months following the
date of death (or such longer or shorter period specified in the Option
Agreement), or (B) the expiration of the term of such Option as set forth in the
Option Agreement. If, after the Optionholder's death, the Option is not
exercised within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate. If the Optionholder designates a third
party beneficiary of the Option in accordance with Section 5(d)(iii), then upon
the death of the Optionholder such designated beneficiary shall have the sole
right to exercise the Option and receive the Common Stock or other consideration
resulting from an Option exercise.


(j)  Termination for Cause.  Except as explicitly provided otherwise in an
Optionholder's Option Agreement or any other written agreement between the
Optionholder and the Company, in the event that an Optionholder's Continuous
Service is terminated for Cause, the Option shall terminate upon the termination
date of such Optionholder's Continuous Service, and the Optionholder shall be
prohibited from exercising his or her Option from and after the time of such
termination of Continuous Service.


(k)  Non-Exempt Employees.  No Option granted to an Employee that is a
non-exempt employee for purposes of the Fair Labor Standards Act shall be first
exercisable for any shares of Common Stock until at least six months following
the date of grant of the Option. The foregoing provision is intended to operate
so that any income derived by a non-exempt employee in connection with the
exercise or vesting of an Option will be exempt from his or her regular rate of
pay.
 
 
6

--------------------------------------------------------------------------------

 
 
6.  PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.


(a)  Restricted Stock Awards.  Each Restricted Stock Award Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company's Bylaws, at the Board's
election, shares of Common Stock may be (x) held in book entry form subject to
the Company's instructions until any restrictions relating to the Restricted
Stock Award lapse; or (y) evidenced by a certificate, which certificate shall be
held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical, provided, however, that each Restricted Stock Award Agreement
shall include (through incorporation of the provisions hereof by reference in
the agreement or otherwise) the substance of each of the following provisions:


(i) Consideration.  A Restricted Stock Award may be awarded in consideration for
(A) past or future services actually or to be rendered to the Company or an
Affiliate, or (B) any other form of legal consideration that may be acceptable
to the Board in its sole discretion and permissible under applicable law.


(ii) Vesting.  Shares of Common Stock awarded under the Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.


(iii) Termination of Participant's Continuous Service.  In the event a
Participant's Continuous Service terminates, the Company may receive via a
forfeiture condition or a repurchase right, any or all of the shares of Common
Stock held by the Participant which have not vested as of the date of
termination of Continuous Service under the terms of the Restricted Stock Award
Agreement.


(iv) Transferability.  Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.


(b)  Restricted Stock Unit Awards.  Each Restricted Stock Unit Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical, provided,
however, that each Restricted Stock Unit Award Agreement shall conform to
(through incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:


(i) Consideration.  At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board in its sole
discretion and permissible under applicable law.


(ii) Vesting.  At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.


(iii) Payment.  A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.


(iv) Additional Restrictions.  At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.
 
 
7

--------------------------------------------------------------------------------

 
 
(v) Dividend Equivalents.  Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all the terms and conditions of the underlying Restricted Stock
Unit Award Agreement to which they relate.


(vi) Termination of Participant's Continuous Service.  Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant's termination of Continuous Service.


(vii) Compliance with Section 409A of the Code.  Notwithstanding anything to the
contrary set forth herein, any Restricted Stock Unit Award granted under the
Plan that is not exempt from the requirements of Section 409A of the Code shall
incorporate terms and conditions necessary to avoid the consequences of Section
409A(a)(1) of the Code. Such restrictions, if any, shall be determined by the
Board and contained in the Restricted Stock Unit Award Agreement evidencing such
Restricted Stock Unit Award. For example, such restrictions may include, without
limitation, a requirement that any Common Stock that is to be issued in a year
following the year in which the Restricted Stock Unit Award vests must be issued
in accordance with a fixed pre-determined schedule.


(c)  Stock Appreciation Rights.  Each Stock Appreciation Right Agreement shall
be in such form and shall contain such terms and conditions as the Board shall
deem appropriate. Stock Appreciation Rights may be granted as stand-alone Stock
Awards or in tandem with other Stock Awards. The terms and conditions of Stock
Appreciation Right Agreements may change from time to time, and the terms and
conditions of separate Stock Appreciation Right Agreements need not be
identical; provided, however, that each Stock Appreciation Right Agreement shall
conform to (through incorporation of the provisions hereof by reference in the
Agreement or otherwise) the substance of each of the following provisions:


(i) Term.  No Stock Appreciation Right shall be exercisable after the expiration
of ten (10) years from the date of its grant or such shorter period specified in
the Stock Appreciation Right Agreement.


(ii) Strike Price.  Each Stock Appreciation Right will be denominated in shares
of Common Stock equivalents. The strike price of each Stock Appreciation Right
shall not be less than one hundred percent (100%) of the Fair Market Value
equivalents subject to the Stock Appreciation Right on the date of grant.


(iii) Calculation of Appreciation.  The appreciation distribution payable on the
exercise of a Stock Appreciation Right will be not greater than an amount equal
to the excess of (A) the aggregate Fair Market Value (on the date of the
exercise of the Stock Appreciation Right) of a number of shares of Common Stock
equal to the number of shares of Common Stock equivalents in which the
Participant is vested under such Stock Appreciation Right, and with respect to
which the Participant is exercising the Stock Appreciation Right on such date,
over (B) the strike price that will be determined by the Board at the time of
grant of the Stock Appreciation Right.


(iv) Vesting.  At the time of the grant of a Stock Appreciation Right, the Board
may impose such restrictions or conditions to the vesting of such Stock
Appreciation Right as it, in its sole discretion, deems appropriate.


(v) Exercise.  To exercise any outstanding Stock Appreciation Right, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
Stock Appreciation Right.


(vi) Payment.  The appreciation distribution in respect to a Stock Appreciation
Right may be paid in Common Stock, in cash, in any combination of the two or in
any other form of consideration, as determined by the Board and set forth in the
Stock Appreciation Right Agreement evidencing such Stock Appreciation Right.
 
 
8

--------------------------------------------------------------------------------

 
 
(vii) Termination of Continuous Service.  In the event that a Participant's
Continuous Service terminates other than for Cause, the Participant may exercise
his or her Stock Appreciation Right (to the extent that the Participant was
entitled to exercise such Stock Appreciation Right as of the date of termination
of Continuous Service) but only within such period of time ending on the earlier
of (A) the date three (3) months following the termination of the Participant's
Continuous Service (or such longer or shorter period specified in the Stock
Appreciation Right Agreement), or (B) the expiration of the term of the Stock
Appreciation Right as set forth in the Stock Appreciation Right Agreement. If,
after termination of Continuous Service, the Participant does not exercise his
or her Stock Appreciation Right within the time specified herein or in the Stock
Appreciation Right Agreement (as applicable), the Stock Appreciation Right shall
terminate.


(viii) Termination for Cause.  Except as explicitly provided otherwise in an
Participant's Stock Appreciation Right Agreement, in the event that a
Participant's Continuous Service is terminated for Cause, the Stock Appreciation
Right shall terminate upon the termination date of such Participant's Continuous
Service, and the Participant shall be prohibited from exercising his or her
Stock Appreciation Right from and after the time of such termination of
Continuous Service.


(ix) Compliance with Section 409A of the Code.  Notwithstanding anything to the
contrary set forth herein, any Stock Appreciation Rights granted under the Plan
that are not exempt from the requirements of Section 409A of the Code shall
incorporate terms and conditions necessary to avoid the consequences specified
in Section 409A(a)(1) of the Code. Such restrictions, if any, shall be
determined by the Board and contained in the Stock Appreciation Right Agreement
evidencing such Stock Appreciation Right. For example, such restrictions may
include, without limitation, a requirement that a Stock Appreciation Right that
is to be paid wholly or partly in cash must be exercised and paid in accordance
with a fixed pre-determined schedule.


(d)  Performance Awards.
 
(i) Performance Stock Awards.  A Performance Stock Award is a Stock Award that
may be granted, may vest, or may be exercised based upon the attainment during a
Performance Period of certain Performance Goals. A Performance Stock Award may,
but need not, require the completion of a specified period of Continuous
Service. The length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained shall be conclusively
determined by the Committee in its sole discretion. The maximum number of shares
that may be granted to any Participant in a calendar year attributable to
Performance Stock Awards described in this Section 6(d)(i) shall not exceed five
million (5,000,000) shares of Common Stock. In addition, to the extent permitted
by applicable law and the applicable Award Agreement, the Board may determine
that cash may be used in payment of Performance Stock Awards.


(ii) Performance Cash Awards.  A Performance Cash Award is a cash award that may
be granted upon the attainment during a Performance Period of certain
Performance Goals. A Performance Cash Award may also require the completion of a
specified period of Continuous Service. The length of any Performance Period,
the Performance Goals to be achieved during the Performance Period, and the
measure of whether and to what degree such Performance Goals have been attained
shall be conclusively determined by the Committee in its sole discretion. The
maximum value that may be granted to any Participant in any calendar year
attributable to cash awards described in this Section 6(d)(ii) shall not exceed
one million dollars ($1,000,000). The Board may provide for or, subject to such
terms and conditions as the Board may specify, may permit a Participant to elect
for, the payment of any Performance Cash Award to be deferred to a specified
date or event. The Committee may specify the form of payment of Performance Cash
Awards, which may be cash or other property, or may provide for a Participant to
have the option for his or her Performance Cash Award, or such portion thereof
as the Board may specify, to be paid in whole or in part in cash or other
property. In addition, to the extent permitted by applicable law and the
applicable Award Agreement, the Board may determine that Common Stock authorized
under the Plan may be used in payment of Performance Cash Awards, including
additional shares in excess of the Performance Cash Award as an inducement to
hold shares of Common Stock.
 
 
9

--------------------------------------------------------------------------------

 
 
(e) Other Stock Awards.  Other forms of Stock Awards valued in whole or in part
by reference to, or otherwise based on, Common Stock may be granted either alone
or in addition to Stock Awards provided for under Section 5 and the preceding
provisions of this Section 6. Subject to the provisions of the Plan, the Board
shall have sole and complete authority to determine the persons to whom and the
time or times at which such Other Stock Awards will be granted, the number of
shares of Common Stock (or the cash equivalent thereof) to be granted pursuant
to such Other Stock Awards and all other terms and conditions of such Other
Stock Awards.


7.  COVENANTS OF THE COMPANY.


(a) Availability of Shares.  During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.


(b) Securities Law Compliance.  The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Stock Awards unless and until such
authority is obtained.


(c) No Obligation to Notify.  The Company shall have no duty or obligation to
any holder of a Stock Award to advise such holder as to the time or manner of
exercising such Stock Award. Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised. The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.


8.  MISCELLANEOUS.


(a)  Use of Proceeds from Sales of Common Stock.  Proceeds from the sale of
shares of Common Stock pursuant to Stock Awards shall constitute general funds
of the Company.


(b)  Corporate Action Constituting Grant of Stock Awards.  Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant.


(c)  Stockholder Rights.  No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until (i) such Participant has
validly exercised the Stock Award pursuant to its terms and (ii) the issuance of
the Common Stock pursuant to such exercise has been entered into the books and
records of the Company.
 
(d)  No Employment or Other Service Rights.  Nothing in the Plan, any Stock
Award Agreement or other instrument executed thereunder or in connection with
any Award granted pursuant to the Plan shall confer upon any Participant any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Stock Award was granted or shall affect the right of the Company
or an Affiliate to terminate (i) the employment of an Employee with or without
notice and with or without cause, (ii) the service of a Consultant pursuant to
the terms of such Consultant's agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.


(e)  Incentive Stock Option $100,000 Limitation.  To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
any Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).
 
 
10

--------------------------------------------------------------------------------

 
 
(f)  Investment Assurances.  The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant's
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant's own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (x) the issuance of the shares
upon the exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act, or (y) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.


(g)  Withholding Obligations.  Unless prohibited by the terms of a Stock Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means (in addition to the Company's right to withhold from any compensation paid
to the Participant by the Company) or by a combination of such means: (i)
causing the Participant to tender a cash payment; (ii) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to the
Participant in connection with the Award; provided, however, that no shares of
Common Stock are withheld with a value exceeding the minimum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding cash from an Award settled in cash; (iv)
withholding payment from any amounts otherwise payable to the Participant; or
(v) by such other method as may be set forth in the Award Agreement.


(h)  Electronic Delivery.  Any reference herein to a "written" agreement or
document shall include any agreement or document delivered electronically or
posted on the Company's intranet.


(i)  Deferrals.  To the extent permitted by applicable law, the Board, in its
sole discretion, may determine that the delivery of Common Stock or the payment
of cash, upon the exercise, vesting or settlement of all or a portion of any
Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants. Deferrals by Participants will be made in
accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
employee. The Board is authorized to make deferrals of Stock Awards and
determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant's termination
of employment or retirement, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.


(j)  Compliance with Section 409A of the Code.  To the extent that the Board
determines that any Award granted under the Plan is subject to Section 409A of
the Code, the Award Agreement evidencing such Award shall incorporate the terms
and conditions necessary to avoid the consequences described in Section
409A(a)(1) of the Code. To the extent applicable, the Plan and Award Agreements
shall be interpreted in accordance with Section 409A of the Code and related
Department of Treasury guidance. Notwithstanding any provision of the Plan to
the contrary, in the event that following the Effective Date the Board
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance, the Board may adopt such amendments to the Plan
and the applicable Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Board determines are necessary or appropriate to (i)
exempt the Award from Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (ii) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance.
 
 
11

--------------------------------------------------------------------------------

 
 
9.  ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.


(a)  Capitalization Adjustments.  In the event of a Capitalization Adjustment,
the Board shall appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a), (ii)
the class(es) and maximum number of securities that may be issued pursuant to
the exercise of Incentive Stock Options pursuant to Section 3(c), (iii) the
class(es) and maximum number of securities that may be awarded to any person
pursuant to Section 3(d) and 6(d)(i), and (iv) the class(es) and number of
securities and price per share of stock subject to outstanding Stock Awards. The
Board shall make such adjustments, and its determination shall be final, binding
and conclusive.


(b)  Dissolution or Liquidation.  Except as otherwise provided in the Stock
Award Agreement, in the event of a dissolution or liquidation of the Company,
all outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to a forfeiture condition or the
Company's right of repurchase) shall terminate immediately prior to the
completion of such dissolution or liquidation, and the shares of Common Stock
subject to the Company's repurchase rights may be repurchased by the Company
notwithstanding the fact that the holder of such Stock Award is providing
Continuous Service, provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.


(c)  Corporate Transaction.  The following provisions shall apply to Stock
Awards in the event of a Corporate Transaction unless otherwise provided in the
instrument evidencing the Stock Award or any other written agreement between the
Company or any Affiliate and the holder of the Stock Award.


(i) Stock Awards May Be Assumed.  Except as otherwise stated in the Stock Award
Agreement, in the event of a Corporate Transaction, any surviving corporation or
acquiring corporation (or the surviving or acquiring corporation's parent
company) may assume or continue any or all Stock Awards outstanding under the
Plan or may substitute similar stock awards for Stock Awards outstanding under
the Plan (including but not limited to, awards to acquire the same consideration
paid to the stockholders of the Company pursuant to the Corporate Transaction),
and any reacquisition or repurchase rights held by the Company in respect of
Common Stock issued pursuant to Stock Awards may be assigned by the Company to
the successor of the Company (or the successor's parent company, if any), in
connection with such Corporate Transaction. A surviving corporation or acquiring
corporation (or its parent) may choose to assume or continue only a portion of a
Stock Award or substitute a similar stock award for only a portion of a Stock
Award. The terms of any assumption, continuation or substitution shall be set by
the Board in accordance with the provisions of Section 2.


(ii) Stock Awards Held by Current Participants.  Except as otherwise stated in
the Stock Award Agreement, in the event of a Corporate Transaction in which the
surviving corporation or acquiring corporation (or its parent company) does not
assume or continue such outstanding Stock Awards or substitute similar stock
awards for such outstanding Stock Awards in accordance with subsection (i)
above, then with respect to Stock Awards that have not been assumed, continued
or substituted and that are held by Participants whose Continuous Service has
not terminated prior to the effective time of the Corporate Transaction
(referred to as the "Current Participants"), the vesting of such Stock Awards
(and, with respect to Options and Stock Appreciation Rights, the time at which
such Stock Awards may be exercised) shall (contingent upon the effectiveness of
the Corporate Transaction) be accelerated in full to a date prior to the
effective time of such Corporate Transaction as the Board shall determine (or,
if the Board shall not determine such a date, to the date that is five (5) days
prior to the effective time of the Corporate Transaction), and such Stock Awards
shall terminate if not exercised (if applicable) at or prior to the effective
time of the Corporate Transaction, and any reacquisition or repurchase rights
held by the Company with respect to such Stock Awards shall lapse (contingent
upon the effectiveness of the Corporate Transaction).


(iii) Stock Awards Held by Persons other than Current Participants.  Except as
otherwise stated in the Stock Award Agreement, in the event of a Corporate
Transaction in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue such outstanding Stock Awards or
substitute similar stock awards for such outstanding Stock Awards in accordance
with subsections (i) or (ii) above, respectively, then with respect to Stock
Awards that have not been assumed, continued or substituted and that are held by
persons other than Current Participants, the vesting of such Stock Awards (and,
if applicable, the time at which such Stock Award may be exercised) shall not be
accelerated and such Stock Awards (other than a Stock Award consisting of vested
and outstanding shares of Common Stock not subject to a forfeiture condition or
the Company's right of repurchase) shall terminate if not exercised (if
applicable) prior to the effective time of the Corporate Transaction; provided,
however, that any reacquisition or repurchase rights held by the Company with
respect to such Stock Awards shall not terminate and may continue to be
exercised notwithstanding the Corporate Transaction.


 
12

--------------------------------------------------------------------------------

 
 
(iv) Payment for Stock Awards in Lieu of Exercise.  Notwithstanding the
foregoing, in the event a Stock Award will terminate if not exercised prior to
the effective time of a Corporate Transaction, the Board may provide, in its
sole discretion, that the holder of such Stock Award may not exercise such Stock
Award but will receive a payment, in such form as may be determined by the
Board, equal in value to the excess, if any, of (A) the value of the property
the holder of the Stock Award would have received upon the exercise of the Stock
Award (including, at the discretion of the Board, any unvested portion of such
Stock Award), over (B) any exercise price payable by such holder in connection
with such exercise.


(d)  Change in Control.  A Stock Award may be subject to additional acceleration
of vesting and exercisability upon or after a Change in Control as may be
provided in the Stock Award Agreement for such Stock Award or as may be provided
in any other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, no such acceleration shall
occur.


10.  TERMINATION OR SUSPENSION OF THE PLAN.


(a)  Plan Term.  Unless sooner terminated by the Board pursuant to Section 2,
the Plan shall automatically terminate on the day before the tenth (10th)
anniversary of the date the Plan is adopted by the Board or approved by the
stockholders of the Company, whichever is earlier. No Awards may be granted
under the Plan while the Plan is suspended or after it is terminated.


(b)  No Impairment of Rights.  Suspension or termination of the Plan shall not
impair rights and obligations under any Award granted while the Plan is in
effect except with the written consent of the affected Participant.


11.  EFFECTIVE DATE OF PLAN.


The Plan shall become effective on the Effective Date. Prior to the Effective
Date, the Prior Plan is unaffected by the Plan, and Stock Awards shall continue
to be granted from the Prior Plan. If the Plan has not been approved by the
stockholders of the Company within twelve (12) months before or after the date
the Plan is adopted by the Board, the adoption of the Plan shall be null and
void and the Prior Plan shall continue unaffected by the adoption of the Plan.


12.  CHOICE OF LAW.


The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of the Plan, without regard to such
state's conflict of laws rules.
 
13. AUTOMATIC GRANTS TO NON-EMPLOYEE DIRECTORS.
 
13.1 Eligibility. Non-Employee Directors are eligible for Options granted
pursuant to this Section 13. Notwithstanding the foregoing, this Section 13 does
not limit the ability of the Board to grant discretionary Awards to Non-Employee
Directors.
 
13.2 Initial Grant. Each Non-Employee Director who has not received an option to
purchase Common Stock in the twelve (12) month period immediately preceding the
Effective Date (the “Initial Twelve Month Period”) and who is or who becomes a
member of the Board on the Effective Date will automatically be granted an
Option to purchase fifty thousand (50,000) Shares on the Effective Date. Each
Non-Employee Director who first becomes a member of the Board after the
Effective Date will automatically be granted an Option to purchase fifty
thousand (50,000) Shares on the date such Non-Employee Director first becomes a
member of the Board. Each Option granted pursuant to this Section 13.2 shall be
called an “Initial Grant.”
 
 
13

--------------------------------------------------------------------------------

 
 
13.3 Succeeding Grant. On the first business day following the annual meeting of
the Company’s Stockholders, each Non-Employee Director who is continuing in
service as a member of the Board will on the first business day following such
annual meeting of stockholders automatically be granted an Option to purchase
twenty five thousand (25,000) Shares. Each Option granted pursuant to this
Section 13.3 shall be called a “Succeeding Grant”. Notwithstanding the
foregoing, in the event a Non-Employee Director received an Initial Grant within
the twelve (12) month period preceding the annual meeting of the Company’s
stockholders, then the number of Shares subject to such Director’s first
Succeeding Grant shall be the number of Shares equal to the product of (a)
twenty five thousand (25,000) and (b) a fraction, the numerator of which is the
number of full calendar months such Non-Employee Director has been a member of
the Board prior to the Company’s annual meeting of stockholders and the
denominator of which is twelve (12).
 
13.4 Vesting and Exercisability.
 
(a) Initial Grants. Initial Grants shall vest 50% on the grant date.  The
remaining 50% shall become exercisable as to 1/36 of the remaining Shares on
each monthly anniversary of the date of grant, such that Initial Grants are
fully vested and exercisable on the third anniversary of the date of grant, so
long as the Non-Employee Director continuously remains a director, consultant or
employee of the Company.


(b) Succeeding Grants. Succeeding Grants shall vest and become exercisable as to
1/36 of the total Shares subject to the Succeeding Grant on each monthly
anniversary of the date of grant, such that Succeeding Grants are fully vested
and exercisable on the third anniversary of the date of grant, so long as the
Non-Employee Director continuously remains a director, consultant or employee of
the Company.
 
(c) Change In Control. In the event of a Change In Control, the vesting of all
Options granted to Non-Employee Directors pursuant to this Section 13 shall
accelerate and such Options will become exercisable in full immediately prior to
the consummation of the Change In Control at such time and on such conditions as
the Committee determines, and if such Options are not exercised on or prior to
the consummation of the Change In Control, they shall terminate immediately
following the consummation of the Change In Control.
 
13.5 Form of Option Grant. Each Option granted under this Section 13 shall be a
NSO and shall be evidenced by a Non-Employee Director Stock Award Agreement in
such form as the Board from time to time approve and which shall comply with and
be subject to the terms and conditions of this Plan.
 
13.6 Exercise Price. The Exercise Price per Share of each Option granted under
this Section 13 shall be the Fair Market Value of the Share on the date the
Option is granted.
 
13.7 Termination of Option. Except as provided in Section 13.4(c) or this
Section 13.7, each Option granted under this Section 13 shall expire ten (10)
years after its date of grant. The date on which the Non-Employee Director
ceases to be a member of the Board, a consultant or employee of the Company
shall be referred to as the “Non-Employee Director Termination Date” for
purposes of this Section 13.7. An Option may be exercised after the Non-Employee
Director Termination Date only as set forth below:
 
(a) Termination Generally. If the Non-Employee Director ceases to be a member of
the Board, consultant or employee of the Company for any reason except death,
Disability or Change In Control, each Initial Grant and Succeeding Grant, to the
extent then vested pursuant to Section 13.4 above, then held by such
Non-Employee Director may be exercised by the Non-Employee Director within
twelve (12) months after the Non-Employee Director Termination Date, but in no
event later than the Expiration Date.
 
(b) Death. If the Non-Employee Director ceases to be a member of the Board,
consultant or employee of the Company because of his or her death, then each
Initial Grant and Succeeding Grant, to the extent then vested pursuant to
Section 13.4 above, then held by such Non-Employee Director, may be exercised by
the Non-Employee Director or his or her legal representative within twelve (12)
months after the Non-Employee Director Termination Date, but in no event later
than the Expiration Date.
 
(c) Disability. If the Non-Employee Director ceases to be a member of the Board,
consultant or employee of the Company because of his or her Disability, then
each Initial Grant and Succeeding Grant, to the extent then vested pursuant to
Section 13.4 above, then held by such Non-Employee Director, may be exercised by
the Non-Employee Director or his or her legal representative within twelve (12)
months after the Non-Employee Director Termination Date, but in no event later
than the Expiration Date.
 
 
14

--------------------------------------------------------------------------------

 
 
(d) Change In Control.  If the Non-Employee Director ceases to be a member of
the Board, consultant or employee of the Company because of a Change In Control,
then each Initial Grant and Succeeding Grant, to the extent then vested pursuant
to Section 13.4 above, then held by such Non-Employee Director, may be exercised
by the Non-Employee Director or his or her legal representative within twelve
(12) months after the Non-Employee Director Termination Date, but in no event
later than the Expiration Date.
 
14.  DEFINITIONS.  As used in the Plan, the definitions contained in this
Section 14 shall apply to the capitalized terms indicated below:


(a)  "Affiliate"  means, at the time of determination, any "parent" or
"subsidiary" of the Company as such terms are defined in Rule 405 of the
Securities Act. The Board shall have the authority to determine the time or
times at which "parent" or "subsidiary" status is determined within the
foregoing definition.


(b)  "Award"  means a Stock Award or a Performance Cash Award.


(c)  "Board"  means the Board of Directors of the Company.


(d)  "Capitalization Adjustment"  means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company. Notwithstanding the foregoing, the
conversion of any convertible securities of the Company shall not be treated as
a transaction "without receipt of consideration" by the Company.


(e)  "Cause"  means with respect to a Participant, the occurrence of any of the
following events: (i) such Participant's commission of any felony or any crime
involving fraud, dishonesty or moral turpitude under the laws of the United
States or any state thereof; (ii) such Participant's attempted commission of, or
participation in, a fraud or act of dishonesty against the Company; (iii) such
Participant's intentional, material violation of any contract or agreement
between the Participant and the Company or of any statutory duty owed to the
Company; (iv) such Participant's unauthorized use or disclosure of the Company's
confidential information or trade secrets; or (v) such Participant's gross
misconduct. The determination that a termination of the Participant's Continuous
Service is either for Cause or without Cause shall be made by the Company in its
sole discretion. Any determination by the Company that the Continuous Service of
a Participant was terminated by reason of dismissal without Cause for the
purposes of outstanding Awards held by such Participant shall have no effect
upon any determination of the rights or obligations of the Company or such
Participant for any other purpose.


(f)  "Change in Control"  means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:


(i)  any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company's then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other Exchange Act Person from the Company in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or (B)
solely because the level of Ownership held by any Exchange Act Person (the
"Subject Person") exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;
 
 
15

--------------------------------------------------------------------------------

 
 
(ii)  there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions relative to each other as their
Ownership of the outstanding voting securities of the Company immediately prior
to such transaction;


(iii) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur, except for a liquidation into
a parent corporation;


(iv)  there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions relative to each other as their Ownership of
the outstanding voting securities of the Company immediately prior to such sale,
lease, license or other disposition; or


(v)  individuals who, immediately following the Effective Time, are members of
the Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the members of the Board; (provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of the Plan, be
considered as a member of the Incumbent Board).


Notwithstanding the foregoing or any other provision of the Plan, the definition
of Change in Control (or any analogous term) in an individual written agreement
between the Company or any Affiliate and the Participant shall supersede the
foregoing definition with respect to Awards subject to such agreement; provided,
however, that if no definition of Change in Control or any analogous term is set
forth in such an individual written agreement, the foregoing definition shall
apply.


The Board may, in its sole discretion and without Participant consent, amend the
definition of "Change in Control" to conform to the definition of "Change of
Control" under Section 409A of the Code and related Department of Treasury
guidance.


(g)  "Code"  means the Internal Revenue Code of 1986, as amended.


(h)  "Committee"  means a committee of one (1) or more Directors to whom
authority has been delegated by the Board in accordance with Section 2(c).


(i)  "Common Stock"  means the common stock of the Company.


(j)  "Company"  means Adamis Pharmaceuticals Corporation (formerly Cellegy
Pharmaceuticals, Inc.), a Delaware corporation.


(k)  "Consultant"  means any person, including an advisor, who is (i)  engaged
by the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, including employees of Cartesian Medical Group,
Inc. who provide bona-fide services to the Company, or (ii) serving as a member
of the board of directors of an Affiliate and is compensated for such services.
However, service solely as a Director, or payment of a fee for such service,
shall not cause a Director to be considered a "Consultant" for purposes of the
Plan.
 
 
16

--------------------------------------------------------------------------------

 
 
(l)  "Continuous Service"  means that the Participant's service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant's service with the Company or an Affiliate, shall not terminate a
Participant's Continuous Service. For example, a change in status from an
employee of the Company to a Consultant (whether to the Company or to an
Affiliate) or to a Director shall not constitute an interruption of Continuous
Service. To the extent permitted by law, the Board or the chief executive
officer of the Company, in that party's sole discretion, may determine whether
Continuous Service shall be considered interrupted in the case of any leave of
absence approved by that party, including sick leave, military leave or any
other personal leave. Notwithstanding the foregoing, a leave of absence shall be
treated as Continuous Service for purposes of vesting in a Stock Award only to
such extent as may be provided in the Company's leave of absence policy, in the
written terms of any leave of absence agreement or policy applicable to the
Participant, or as otherwise required by law.


(m)  "Corporate Transaction"  means the occurrence, in a single transaction or
in a series of related transactions, of any one or more of the following events:


(i)  a sale or other disposition of all or substantially all, as determined by
the Board in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;


(ii)  a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;


(iii) the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or


(iv)  the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.


(n)  "Covered Employee"  shall have the meaning provided in Section 162(m)(3) of
the Code and the regulations promulgated thereunder.


(o)  "Director"  means a member of the Board.


(p)  "Disability"  means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, as provided in Sections 22(e)(3) and 409A(a)(2)(c)(i) of the
Code.


(q)  "Effective Date"  means the date of the closing of the merger transaction
contemplated by the Agreement and Plan of Reorganization dated as of February
12, 2008, entered into by and among Cellegy Pharmaceuticals, Inc., Cellegy
Holdings, Inc., and Adamis Pharmaceuticals Corporation.


(r)  "Employee"  means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
shall not cause a Director to be considered an "Employee" for purposes of the
Plan.


(s)  "Entity"  means a corporation, partnership, limited liability company or
other entity.


(t)  "Exchange Act"  means the Securities Exchange Act of 1934, as amended.
 
 
17

--------------------------------------------------------------------------------

 
 
(u)  "Exchange Act Person"  means any natural person, Entity or "group" (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
"Exchange Act Person" shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or "group" (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company's then
outstanding securities.


(v)  "Fair Market Value"  means, as of any date, the value of the Common Stock
determined as follows:


(i)  If the Common Stock is listed on any established stock exchange or traded
on any established market, the Fair Market Value of a share of Common Stock
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or market (or the exchange or market
with the greatest volume of trading in the Common Stock) on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable. Unless otherwise provided by the Board, if there is no
closing sales price (or closing bid if no sales were reported) for the Common
Stock on the date of determination, then the Fair Market Value shall be the
closing selling price (or closing bid if no sales were reported) on the last
preceding date for which such quotation exists.


(ii)  In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined by the Board in good faith and in a manner that complies
with Section 409A of the Code.


(w)  "Incentive Stock Option"  means an Option granted pursuant to Section 5 of
the Plan that is intended to be, and qualifies as, an "incentive stock option"
within the meaning of Section 422 of the Code and the regulations promulgated
thereunder.


(x)  "Non-Employee Director"  means a Director who either (i) is not a current
Employee or Officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a Consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
("Regulation S-K")), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
"non-employee director" for purposes of Rule 16b-3.


(y)  "Nonstatutory Stock Option"  means any Option granted pursuant to Section 5
of the Plan that does not qualify as an Incentive Stock Option.


(z)  "Officer"  means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.


(aa)  "Option"  means an Incentive Stock Option or a Nonstatutory Stock Option
to purchase shares of Common Stock granted pursuant to the Plan.


(bb)  "Option Agreement"  means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.


(cc)  "Optionholder"  means a person to whom an Option is granted pursuant to
the Plan or, if permitted under the terms of the Plan, such other person who
holds an outstanding Option.


(dd)  "Other Stock Award"  means an award based in whole or in part by reference
to the Common Stock which is granted pursuant to the terms and conditions of
Section 6(e).
 
 
18

--------------------------------------------------------------------------------

 
 
(ee)  "Other Stock Award Agreement"  means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant. Each Other Stock Award Agreement shall be subject
to the terms and conditions of the Plan.


(ff)  "Outside Director"  means a Director who either (i) is not a current
employee of the Company or an "affiliated corporation" (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an "affiliated corporation" who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an "affiliated corporation," and does not receive remuneration from the
Company or an "affiliated corporation," either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an "outside
director" for purposes of Section 162(m) of the Code.


(gg)  "Own," "Owned," "Owner," "Ownership"  A person or Entity shall be deemed
to "Own," to have "Owned," to be the "Owner" of, or to have acquired "Ownership"
of securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.


(hh)  "Participant"  means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.


(ii)  "Performance Cash Award"  means an award of cash granted pursuant to the
terms and conditions of Section 6(d)(ii).


(jj)  "Performance Criteria"  means the one or more criteria that the Board
shall select for purposes of establishing the Performance Goals for a
Performance Period. The Performance Criteria that shall be used to establish
such Performance Goals may be based on any one of, or combination of, the
following: (i) earnings per share; (ii) earnings before interest, taxes and
depreciation; (iii) earnings before interest, taxes, depreciation and
amortization; (iv) total stockholder return; (v) return on equity; (vi) return
on assets, investment, or capital employed; (vii) operating margin; (viii) gross
margin; (ix) operating income; (x) net income (before or after taxes); (xi) net
operating income; (xii) net operating income after tax; (xiii) pre-tax profit;
(xiv) operating cash flow; (xv) sales or revenue targets; (xvi) increases in
revenue or product revenue; (xvii) expenses and cost reduction goals; (xviii)
improvement in or attainment of working capital levels; (xix) economic value
added (or an equivalent metric); (xx) market share; (xxi) cash flow; (xxii) cash
flow per share; (xxiii) share price performance; (xxiv) debt reduction; (xxv)
implementation or completion of projects or processes; (xxvi) customer
satisfaction; (xxvii) completion of regulatory or development milestones;
(xxviii) stockholders' equity; and (xxix) to the extent that an Award is not
intended to comply with Section 162(m) of the Code, other measures of
performance selected by the Board. Partial achievement of the specified criteria
may result in the payment or vesting corresponding to the degree of achievement
as specified in the Stock Award Agreement or the written terms of a Performance
Cash Award. The Board shall, in its sole discretion, define the manner of
calculating the Performance Criteria it selects to use for such Performance
Period.


(kk)  "Performance Goals"  means, for a Performance Period, the one or more
goals established by the Board for the Performance Period based upon the
satisfaction of the Performance Criteria. Performance Goals may be based on a
Company-wide basis, with respect to one or more business units, divisions,
Affiliates, or business segments, and in either absolute terms or relative to
the performance of one or more comparable companies or the performance of one or
more relevant indices. At the time of the grant of any Award, the Board is
authorized to determine whether, when calculating the attainment of Performance
Goals for a Performance Period: (i) to exclude restructuring and/or other
nonrecurring charges; (ii) to exclude exchange rate effects, as applicable, for
non-U.S. dollar denominated net sales and operating earnings; (iii) to exclude
the effects of changes to generally accepted accounting standards required by
the Financial Accounting Standards Board; (iv) to exclude the effects of any
statutory adjustments to corporate tax rates; and (v) to exclude the effects of
any "extraordinary items" as determined under generally accepted accounting
principles. In addition, the Board retains the discretion to reduce or eliminate
the compensation or economic benefit due upon attainment of Performance Goals.


(ll)  "Performance Period"  means the period of time selected by the Board over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant's right to and the payment of a Stock Award
or a Performance Cash Award. Performance Periods may be of varying and
overlapping duration, at the sole discretion of the Board.
 
 
19

--------------------------------------------------------------------------------

 
 
(mm)  "Performance Stock Award"  means a Stock Award granted under the terms and
conditions of Section 6(d)(i).


(nn)  "Plan"  means this Genoptix, Inc. 2007 Equity Incentive Plan.


(oo)  "Restricted Stock Award"  means an award of shares of Common Stock which
is granted pursuant to the terms and conditions of Section 6(a).


(pp)  "Restricted Stock Award Agreement"  means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.


(qq)  "Restricted Stock Unit Award"  means an unfunded right to receive shares
of Common Stock at a future date which is granted pursuant to the terms and
conditions of Section 6(b).


(rr)  "Restricted Stock Unit Award Agreement"  means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement shall be subject to the terms and conditions of the Plan.


(ss)  "Rule 16b-3"  means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.


(tt)  "Securities Act"  means the Securities Act of 1933, as amended.


(uu)  "Stock Appreciation Right"  means a right to receive the appreciation on
Common Stock that is granted pursuant to the terms and conditions of Section
6(c).


(vv)  "Stock Appreciation Right Agreement"  means a written agreement between
the Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.


(ww)  "Stock Award"  means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award or any Other Stock Award.


(xx)  "Stock Award Agreement"  means a written agreement between the Company and
a Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement shall be subject to the terms and conditions of the Plan.


(yy)  "Subsidiary"  means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%).


(zz)  "Ten Percent Stockholder"  means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate.


 
20

--------------------------------------------------------------------------------

 